Title: To James Madison from Turell Tufts (Abstract), 28 April 1805
From: Tufts, Turell
To: Madison, James


28 April 1805, “Pbo.” “I have regularly transmitted to you the proclamations that have been issued by the Govr of this Colony respecting Trade. I now transmit a Barbados Newspaper containing the proclamations of the Govr of that Island, with Some remarks in the margin: and have to add that the last proclm of this Govr. not yet published—tho’ proclaimed 3 days past, regulates the trade in the same manner as is done by the Bds Proclamation, only extending the enumeration to Naval Stores. Notwithstanding this narrow limitation, and its consequence—the non Arrival of any Americans for two months past, such were the Stores on hand—no want is Yet really felt—excepting in the articles of Flour & Fish. As soon as these wants press hard—there will be a representation made to the Govr. on the subject, by the Court—which no doubt will Cause a new proclamation. Should no Amer. arrive pretty soon—the exigency will occur that will justify the Measure. The price of new Flour—if to be had at all—is 40 paper Dolls p barrell.”
Adds in a postscript: “Only one Amer. in Port.”
